Pee Curiam.
Kelley was convicted by a police justice of violating an ordinance of Morristown to license and regulate jitneys. On certiorari to the Supreme Court the conviction was affirmed by an opinion per curiam. The state of the case does not disclose any judgment in the Supreme Court, nor any ground of appeal alleging that that court erred in the judgment which it rendered. In this situation there is nothing before this court for review. See State v. Belkota, 95 N. J. L. 416; Dia. Mills Paper Co. v. Leonard Hygiene Ice Co., Id. 540, 543. Either defect is fatal.
Let the appeal be dismissed.